DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 07/13/2021.  The arguments set forth are addressed herein below.  Claims 1-25 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1-3 and 15-19 have been amended.  No new matter appears to have been entered.
The amendments to claims 1 and 15-16 are sufficient to overcome the corresponding 35 USC 112 rejections.  The 35 USC 112 rejections of claims 1-25 have been withdrawn.
Claim Interpretations
Claims 1-25 recite or refer to a self-stabilizing module, including a sequence formed by a plurality of structural members and a plurality of self-stabilizing units, each of the self-stabilizing units having a self-stabilizing axis, and two structural members among the plurality of self-stabilizing units connected by one of the self-stabilizing units; and a processing module electrically connected to the motion sensor and the display, wherein the processing module generates a frame signal to transfer to the display according to a program.  The Examiner sets forth the following claim interpretations for clarity of the record.  The self-stabilizing module is interpreted as a physical device including a sequence formed by a plurality of structural members and a processing module is interpreted as hardware, such as, a processor wherein the processing module 140 is electrically connected to the motion sensor 130 and the display 150, such that the processing module 140 generates a frame signal to transfer to the display 150 according to a program, and then generates another frame signal to transfer to the display 150 according to the control signal and the program, wherein said another frame signal corresponds to a movement posture of the controller assembly 120 relative to the display 150 as disclosed in paragraphs 29, 33, 35 and 36 of the Applicant’s specification.  
Reasons for Allowance
Claims 1-25 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a self-stabilizing module, including a sequence formed by a plurality of structural members and a plurality of self-stabilizing units, each of the self-stabilizing units having a self-stabilizing axis, and two structural members among the plurality of self-stabilizing units connected by one of the self-stabilizing units; and
a controller assembly, assembled to the self-stabilizing module, wherein the controller assembly and the display generate a relative movement through at least one of the self-stabilizing axes, and the controller assembly and the display are respectively disposed at a first structure member and a last structure member of the sequence” (substantially encompassed by independent claims 1 and 15).
Claims 1-25 are allowed for the reasons stated above.  Additionally, claims 1-25 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 07/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715